UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7151


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ORAN TYRONE WOOD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:03-cr-30101-sgw-2)


Submitted:    November 19, 2008             Decided:   January 13, 2009


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oran Tyrone Wood, Appellant Pro Se.      Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Oran Tyrone Wood seeks to appeal the district court’s

order denying a reduction of sentence under 18 U.S.C. § 3582

(2006).     In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                         Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000) (holding that § 3582 proceeding is criminal

in nature and ten-day appeal period applies).                      With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file   a   notice    of     appeal.    Fed.     R.    App.    P.    4(b)(4);      United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

               The   district      court    entered     its     order       denying    a

reduction of sentence on March 14, 2008.                     The notice of appeal

was    filed    on   June    26,    2008.       See   Fed.    R.     App.    P.    4(c);

Houston v. Lack, 487 U.S. 266 (1988).                  Because Wood failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            2